Citation Nr: 0811309	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical and thoracic 
spine disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1998 to November 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development pursuant to a Board 
decision dated in February 2006.

Additionally, the Board notes that service connection for 
lumbosacral back strain was granted by a rating decision 
dated October 2003.  

 
FINDINGS OF FACT

The veteran has a cervical strain with myofacial syndrome 
involving the thoracic spine that was not incurred in or 
related to active service.


CONCLUSION OF LAW

Cervical strain with myofacial syndrome involving the 
thoracic spine was not incurred in, or related to any 
incidence of service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in August 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that she has cervical and thoracic spine 
disabilities related to her active service.  She specifically 
contends that physical training as well as carrying heavy 
ammunition and weapons and wearing a flak vest while deployed 
in Bosnia, caused her current condition.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The veteran's report of medical history and examination upon 
enlistment into service, both dated in March 1998, noted a 
normal spine with no complaints of back pain.  The veteran's 
service medical records reflect complaints of back pain with 
was at the time diagnosed as resolving lower back pain and 
lumbar spasm with piriformis spasm, and mild to moderate low 
back spasm with mild right piriformis spasm.  At the time of 
discharge, the veteran was pregnant.

The veteran was afforded a VA examination in November 2002.  
The veteran alleged her spinal pain was the result of 
carrying heavy backpacks as well as her physical training 
during active duty.  She also reported treatment for back 
pain while on active duty as well as reported that she was 
currently receiving physical therapy for her joint pain and 
stiffness.  The examiner provided a diagnosis of cervical, 
thoracic and lumbosacral strain.

The veteran was afforded a second VA examination in August 
2003 during which the veteran reported pain in her cervical 
spine.  The examiner noted normal gait, normal position of 
the head, normal curvatures of the spine, normal symmetry in 
appearance and normal symmetry and rhythm of spinal motion.  
At the time of examination, however, the veteran was seven 
months pregnant, and thus diagnostic and clinical tests were 
not done.  Additionally, the examiner commented solely on the 
veteran's lumbar back strain and failed to discuss any 
symptoms or provide any diagnosis associated with a thoracic 
or cervical disability.

In August 2004, the veteran was afforded a decision review 
officer hearing at the RO.  During her hearing she testified 
that her neck problems started during basic training and then 
continued while on active duty.  She specifically stated that 
while she was in Bosnia, she had severe back pain for which 
she was kept overnight in sick call and given Valium.  She 
also stated that her neck and upper back continue to bother 
her after her discharge.

VA treatment records dated February 2001 through September 
2007 reflect treatment for numerous clinical conditions, 
including complaints and treatment for general back and low 
back pain.  An April 2005 treatment report indicated 
complaints of general back pain which the veteran attributed 
to wearing a flak jacket while in the military in 1999.  The 
treating physician noted cervical spine range of motion was 
within functional limits with mild tenderness overlying the 
bilateral greater trochanters.  Cervical compression and 
distraction did not result in any change in pain.  The 
physician provided a diagnosis of chronic back pain.

The veteran was provided with a third VA examination in March 
2006.  The veteran reported an onset of back pain during 
service that was generally localized in the low back area and 
occasionally located in the neck area. The examiner noted a 
past back strain.  Upon examination cervical spine range of 
motion was within the normal limits, with the exception of 
flexion, which was painful from 40 to 45 degrees.  The 
examiner noted that there was mild discomfort in the 
paraspinal neck area but otherwise unremarkable with no 
spasm.  Examination of the thoracolumbar spine was 
unremarkable.  Neurological examination was normal.  The 
examiner reviewed x-rays of the lumbosacral spine performed 
in October 2005, and opined that they were normal.  The 
examiner provided diagnoses of remote lumbar strain with 
chronic low back pain, and neck pain, normal exam, with 
muscle spasm.  

At her October 2007 VA examination, the veteran again 
reported neck and intrascaplular back pain that began in 
1999, as well as a history of low back pain.  The examiner 
noted that the veteran had not had any acute incapacitations 
involving her cervical or her thoracic spine at any point 
either during or after her military service.  Examination of 
the cervical spine revealed normal posture and gait, normal 
curvature of the spine, normal symmetry in appearance and 
normal symmetry and rhythm of spinal motion.  Range of motion 
for the cervical spine was within normal limits, with pain on 
extremes of lateral flexion and lateral rotation.  The 
veteran also had mild, bilateral trigger point tenderness in 
the paracervical and trapezius muscles.  Upon examination of 
the thoracolumbar spine, the veteran had generally normal 
range of motion with pain on the extremes of forward flexion, 
and minimal tenderness in the paravertebral musculature.  
Neurological testing was intact.  An x-ray of the thoracic 
spine performed in October 2005 revealed a very mild 
scoliosis of the thoracic spine with onvexity to the left, 
but otherwise normal.  An x-ray of the cervical spine noted 
slight kypohtic curvature to the upper cervical spine, 
perhaps secondary to positioning or muscle spasm, but 
otherwise normal cervical spine.  
The examiner provided a diagnosis of cervical strain with 
myofascial syndrome involving the thoracic spine which was 
less likely than not having its onset during the veteran's 
active duty.  The examiner also opined it was less likely 
than not the result of, or related to, the veteran's active 
duty, or any incident thereof.  The examiner's rationale for 
this opinion was based on the evidence of record, which 
revealed that there was no evidence in the service medical 
records of any physical abnormalities of the cervical or 
thoracic spine.    

While the veteran has a current diagnosis of cervical strain 
with myofascial syndrome involving the thoracic spine, there 
is no objective medical evidence relating her current 
disability to her active service.  While the veteran 
testified at her RO hearing that she had continuous upper 
back and neck pain since her discharge from service, the 
statements are not consistent with the competent medical 
evidence.  The majority of the veteran's post service 
complaints of back pain were lumbar back pain, a condition 
she for which she is already service-connected.  VA treatment 
records from 2001 to 2007 only contain occasional complaints 
of neck and upper back pain.  Most importantly, after a 
thorough examination and review of the claims file, the 
October 2007 VA examiner opined that the veteran's cervical 
strain with myofascial syndrome involving the thoracic spine 
did not have its onset during service, nor was it incurred in 
or related to any incident of the veteran's active service.  
The veteran has not otherwise presented any competent medical 
or lay evidence linking the currently diagnosed cervical and 
thoracic disabilities to service.

The Board has considered the veteran's assertions that her 
cervical and thoracic spine ailments are related to service. 
However, it is well-established that laypersons, such as the 
veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight. Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

As there is no objective medical evidence showing that the 
veteran's current cervical and thoracic spine disabilities 
are related to any incident of service, the claim of service 
connection fails.  In reaching the above conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, since the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cervical and thoracic spine 
disabilities is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


